CANTY, J.
(dissenting).
I cannot concur in the foregoing opinion.
The Minnesota & Pacific Railroad Company was created by Laws 1857 (Ex. Sess.), c. 1, passed May 22, 1857. By section 16 of the act, certain'lands granted to the state bj congress to aid in the construction of railroads were granted to this company. Section 18 provided that the company should pay into the treasury of the territory 8 per cent, of its gross earnings “in lieu of all assessment whatever.” It further provided:
“Said land granted by said act of congress hereby authorized to be conveyed to the said Minnesota & Pacific Eailroad Company shall be exempt from all taxation till sold and conveyed by said company.”
Shortly after the state constitution was adopted, it was amended. The amendment, adopted in April, 1858, authorized the state to issue accommodation bonds to this and the other land-grant railroad companies, to aid them in building their roads. The amendment provided that, before these bonds were issued to any one of these companies, it should give the state its bonds for a corresponding amount, secured by a deed of trust on its road, franchises and lands, to indemnify the state against loss, and, on default in the payment by the company of interest on the state bonds delivered to *428the company, and sold by it, the governor could foreclose the mortgage, and sell all of the property and franchises so mortgaged.
Pursuant thereto, state bonds were issued to the Minnesota & Pacific Railroad Company, which it sold. It gave the state the mortgage provided for to indemnify it against loss. The company made default in the payment of the interest on the state bonds issued to it. The governor foreclosed the mortgage given by it to the state, and bid in, in the name of the state, the property and franchises so mortgaged. The company had failed to complete any part of its road, or earn any part of its grant. By the act of March 10, 1862, the legislature granted all of the rights so mortgaged to the state, and bid in by it, to the St. Paul & Pacific Railroad Company, which the act proceeded to create and organize. From this company sprung the First Division Company.
A full history of these matters is given in the Parcher case, in which it is held that the property, rights, franchises and immunities of the Minnesota & Pacific Railroad Company, so sold on the foreclosure sale, and bid in by the state, did not merge in the state. Sections 1 and 3 of article 9 of the constitution provided then, and still provide, that all property (except certain specified exemptions) shall be taxed; that taxation shall be uniform; and that property on which taxes are to be levied shall have a cash valuation. Under these provisions, the state legislature could not grant immunity from taxation. State v. Stearns, 72 Minn. 200, 75 N. W. 210. But it was held in the Parcher case that the immunity from taxation so granted by the territory, and which reverted to the state at the foreclosure sale, did not merge in the state, but could be again granted by the state in connection with the lands to which it had been attached, notwithstanding said constitutional provision regarding uniformity of taxation. Whether this is good law or not, it has become a rule of property, and, as such, must be respected.
It was also held in the Parcher case that the sale to the state on the foreclosure, and the resale by the state to the St. Paul & Pacific Railroad Company, were not sales, within the last clause of said section 18 of the act of May 22, 1857. That clause exempts the granted lands from taxation “till sold and conveyed.” I am clearly of the opinion that, ordinarily, land sold on foreclosure would, *429when the sale was completed, be “sold and conveyed,” within the meaning of that clause, so that the exemption from taxation would terminate as to such lands. But, while the decision in the Parcher case has been much questioned, I am not prepared to say that it is not correct so far as that point is concerned. The Minnesota & Pacific Railroad Company never earned the lands, .and, in fact, the state did not bid them in. It merely bid in the right to earn these lands. True, there is a legal fiction that the legal title passes on such a grant, subject to be forfeited on failure to perform. But that is only a fiction. That immunity was given, not to' encourage the taking of that fictitious title, but to encourage the earning of the £ight to the lands. All that the Minnesota & Pacific Railroad Company ever got was the right to earn these lands. But it never did earn them. It may well be held that the legislature never intended to limit the immunity from taxation on the sale of that right, so as to have that immunity terminate before it really ever began. This is all that was held in the Parcher case, and all that was before the court for consideration at that time.
The case of County of Nobles v. Sioux City & St. P. R. Co., 26 Minn. 294, 3 N. W. 701, follows the Parcher case, and makes this point plain, as will be seen from the following quotation from the opinion (page 298):
“All the acts of the legislature, from first to last, show it was intended that this exemption should exist in favor of any company which, in consideration of the land grant, should assume the construction and maintenance of the line to which it was applicable. It is so expressed in the act of May 22, 1857, in respect to the Root River Valley & Southern Minnesota Company, and in the act of March 4, 1864, in respect to the Minnesota Valley Company; and in the act of 1869 the authority given to the latter company to transfer to the Sioux City & St. Paul Company, not the lands merely, but 'so much of the line and land grant,’ implies that the company so authorized might pass to the other all the benefits, together with the burdens, of the grant of land made by the state. Although the act making the grant operated as a grant in prassenti so far as vesting the nominal legal title, it did not pass an absolute, unconditional title. The title was liable to be defeated by the failure of the company to comply with the conditions annexed to the grant. The absolute, unconditional title was to be earned by construction of road. The grant to the company mentioned in the act *430of 1857, and the transfer of that grant, by the act of 1864, to the Minnesota Valley Company, vested, it is true, the naked legal title; but the substantial right vested was the right to earn the lands by construction of road. This is what the agreement under the act of 1869 passed to the Sioux City & St. Paul Company; that is, the right to construct and maintain the part of the line west of St. James, and to earn the lands applicable to that part of the line. That act authorized this to be done.”
But there is also another reason why it might well be held that the mortgage of these lands to the state, the sale to the state on the foreclosure, and the sale by the state to the St. Paul & Pacific Railroad Company, did not terminate the exemption under said clause in the original grant, which exempted the lands from taxation “till sold and conveyed.” Under the provisions in our constitution requiring equality and uniformity of taxation, the legislature could not remove or extend this limitation on the exemption of these lands from taxation (see State v. Stearns, supra); but the people could do so by an amendment to the constitution. The constitutional amendment of 1858 authorized these lands to be mortgaged to the state, and authorized the governor to foreclose the mortgage “in §uch a manner as may be prescribed by law.” Laws 1860, c. 82, authorized the governor to foreclose the mortgage and bid in the lands in the name of the state. Then the constitutional amendment, and the law passed pursuant to it, authorized the lands to be mortgaged to the state, to be sold on foreclosure, to be bid in by the state; and as it was not contemplated that the state should retain the lands, and proceed to build the roads, it was implied that the state should again convey the lands to whoever should build them. Then, by consenting in a constitutional manner to all of these transactions, the state has waived the effect which they might otherwise have had in terminating the exemption of these lands from taxation. This court so held in State v. Winona & St. P. R. Co., 21 Minn. 315, where it is said, at page 318:
“In other words, the constitutional amendment, popularly known as the Five Million Loan Amendment, is controlling in reference to its subject. It is not a mere act of the legislature, but a part of the organic and fundamental law, of equal authority, per se, with any other part of the constitution. Being a particular provision, *431with reference to a particular subject-matter, it is, within its own sphere, so far as that subject-matter is concerned, paramount and supreme. And it follows that its effect in permitting the state, by the foreclosure or forfeiture, to acquire, hold and transfer the immunity from taxation, according to the doctrine of the Parcher case, is not controlled or overridden by the general constitutional provision in regard to taxation before quoted.”
But it does not follow from what has been said that the state has wholly waived or destroyed the condition found at the end of said section 18, or has waived it as applied to all future mortgage and foreclosure sales. These lands were again mortgaged, were again sold on foreclosure sale in 1879, and, according to the stipulation made in the court below, were purchased at that sale by the Manitoba Company. Did this, by the terms of the original charter, terminate the exemption from taxation? It does not appear from the record whether or not the lands were then earned. But the burden was on respondent to show that its lands were exempt from taxation; and, if the fact that the lands were earned prior to that sale would render them liable to taxation, respondent must show that they were not then earned. This it has not done. Then, we may assume that the First Division Company earned these lands by building its line of road prior to the foreclosure sale in 1879.
Exemptions from taxation, whether by grant or otherwise, are strictly construed. Cooley, Taxn. (2d Ed.) 205. See also Pine Co. v. Tozer, 56 Minn. 288, 57 N. W. 796. Of course, this rule does not apply to land that is being used in connection with the operation of the railroad, where the railway company is paying a commuted tax in the form of a percentage of its earnings, or to land that contributes to such earnings; as that would be construing the law or contract strongly in favor of double taxation. However, in construing this very question of commuted taxation, this court, in Chicago, M. & St. P. Ry. Co. v. Pfaender, 23 Minn. 217, said, at page 222:
“Whenever privileges and franchises are granted to a corporation in matters concerning and affecting public interests, such as an exemption from taxation, a strict construction against the corporation, and favorable to the public, must be adopted, in case the stat*432ute containing the grant gives rise to any reasonable doubt or uncertainty as to its meaning, by reason of its ambiguity or otherwise.”
But the land here in question does not contribute in any manner to the gross earnings of the road, and the most that can be asked is that the above-quoted clause, at the end of section 18 of the la.w of 1857, be given a fair construction. There ought not to be any doubt that a sale under a mortgage foreclosure is a sale and conveyance, within the meaning of said clause. Then, by the very terms of the grant of immunity from taxation, that immunity has expired.
To sustain its position, the majority cite a long line of the decisions of this court; but in none of those decisions was the question here presented before the court. It might have been presented in County of Stevens v. St. Paul, M. & M. Ry. Co., 36 Minn. 467, 31 N. W. 942, if it were not for the fact that, in the trial of that case in the court below, the parties expressly stipulated that, on said foreclosure sale of 1879, the Manitoba Company succeeded to all the immunities, exemptions and privileges, including the exemption from ordinary taxation, at any time possessed by the First Division Company, the St. Paul & Pacific Railroad Company and the Minnesota & Pacific Company. In State v. Northern Pac. R. Co., 32 Minn. 294, 20 N. W. 234, there is a dictum to the effect that the exemption from taxation is appurtenant to the line of road; but no such question was before the court, and we must assume that the question here under consideration was not in the mind of the court at all at that time. The Northern Pacific Railroad Company had, by lease, acquired a right to run its trains over a portion of the road of the Manitoba Company. Both companies were bound to pay the 3 per cent, gross-earnings tax; and the only question in the case was whether either of them could evade it by running their trains over one road, instead of running them over two parallel roads, one owned by each.
But the question here is not whether this land grant is appurtenant to the road. If the company had sold its road, retained its lands, and the state attempted to tax its lands under the general tax law, that question, or at least one phase of it, would arise. Then it may be seen how little the doctrine in that case has to do *433with this case. The question here is not merely whether this immunity from taxation is a personal privilege. The question is much stronger. It is whether said condition at the end of said section 18 means anything, or whether it shall be brushed away with a few glittering generalities.
In order to realize how erroneous is the position of the majority in extending the doctrine of the Parcher case so as to cover this case, we should consider what the other courts of the country hold. The case of Morgan v. Louisiana, 93 U. S. 217, is summed up in its syllabus as follows:
“Upon a sale of the property and franchises of a railroad corporation under a decree founded upon a mortgage which in terms covers the franchises, or under a process upon a money judgment against the company, immunity from taxation upon the property of the company provided in the act of incorporation does not accompany the property in its transfer to the purchaser. The immunity from taxation in such cases is a personal privilege of the company, and not transferable.”
The case of Memphis & L. R. Co. v. Railroad Commrs., 112 U. S. 609, 5 Sup. Ct. 299, so far as here material, is also summed up in the following extracts from the syllabus:
“A statute exempting a corporation from taxation confers the privilege only on the corporation specially referred to, and the right will not pass to its successor unless the intent of the statute to that effect is clear and express. * * * A mortgage of the charter of a corporation, made in the exercise of a power given by statute, confers no right upon purchasers at a foreclosure sale to exist as the same corporation. If it confers any right of corporate existence upon them, it is only a right to reorganize as a corporation, subject to laws, constitutional and otherwise, existing at the time of the reorganization.”
See, also, Chesapeake & O. Ry. Co. v. Miller, 114 U. S. 176, 5 Sup. Ct. 813; St. Louis & S. F. Ry. Co. v. Gill, 156 U. S. 649, 15 Sup. Ct. 484; Norfolk & W. R. Co. v. Pendleton, 156 U. S. 667, 15 Sup. Ct. 413; Kentucky v. Com., 87 Ky. 661, 10 S. W. 269; State v. Chicago, 89 Mo. 523, 14 S. W. 522. There are many more cases to the same effect. In fact, this is now the almost universal holding outside of this state. Under the doctrine of these cases, the land here in question would now be subject to general taxation, even if the im*434munity from taxation in the grant had been perpetual, and the grant contained no such condition terminating the exemption when the land is sold.
But out of respect to the Parcher case, and the other cases explaining it and the rule of property resulting therefrom, I do not stand on the doctrine that such an immunity from taxation is a personal privilege, as strong as that doctrine is.- I stand on a still stronger doctrine, which is that the condition on which this immunity from taxation was limited has happened, and the immunity has expired. As I have shown, that point is not covered by the Parcher case.